Citation Nr: 0208628	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from May 1971 to December 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

In his substantive appeal, he requested that he be afforded a 
personal hearing before a member of the Board at the RO.  As 
acknowledged by his representative, the veteran frequently 
changes residences and has been nonresponsive to various VA 
letters in the past.  Nevertheless, in a January 2002 VA Form 
646, the veteran's representative indicated that the veteran 
had relocated and provided his new address and phone number.  
A letter was sent by VA to the veteran to notify him of the 
date, time, and place of his hearing.  This letter was not 
sent to the new address and was returned to VA as the veteran 
was not located at the address where the letter was sent.  
The same letter was sent 2 more times to the same old address 
and to another address, but again it was returned to VA as 
the veteran was not located at the addresses where the letter 
was sent.  The letter was never sent to the address provided 
by the representative in the VA Form 646.  

Therefore, even though the veteran has been nonresponsive in 
the past, the Board cannot ignore that a current address was 
provided by his representative, but was not taken into 
account by the RO when the notification letters of the 
hearing were sent to the veteran.  Accordingly, the Board 
finds that the veteran should be rescheduled for a personal 
hearing before a member of the Board at the RO.  The 
notification letter should be sent to the address provided in 
the January 2002 VA Form 646.  Likewise, the July 1999 and 
September 2001 supplemental statements of the case and the 
September 2001 letter pertaining to the Veterans Claims 
Assistance Act of 2000 should also be sent to the new 
address.  

The veteran is hereby informed that if there is evidence 
linking PTSD to service, that evidence must be submitted by 
him.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO as to the issue of 
entitlement to service connection for 
PTSD.  The notification letter should be 
sent to the address provided in the 
January 2002 VA Form 646.  Likewise, the 
July 1999 and September 2001 supplemental 
statements of the case and the September 
2001 letter pertaining to the Veterans 
Claims Assistance Act of 2000 should also 
be sent to the new address.  

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




